Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 1 of 37 Page ID #:2



                AFFIDAVIT IN SUPPORT OF SEIZURE WARRANT

     I, Justin Palmerton, being duly sworn, declare and state as

follows:

                     I. INTRODUCTORY INFORMATION

           1.     I am a Special Agent with the Federal Bureau of

     Investigation (“FBI”) and have been so employed since

     January 2018.     I am currently assigned to a Los Angeles

     Field Division White Collar Crimes Squad, which is

     responsible for investigating complex financial crimes.

     Prior to being employed by the FBI as a Special Agent, I

     was employed as a Certified Public Accountant at a public

     accounting firm.     My roles and responsibilities included

     financial statement audits, tax return preparation, and

     accounting consulting work.

           2.     Since becoming an FBI Special Agent in 2018, I

     have received 21 weeks of formal training at the FBI

     Training Academy in Quantico, Virginia.         During the time I

     have been employed by the FBI, I have participated in

     investigations relating to wire fraud, mail fraud, and

     various types of complex financial crimes.          I have

     participated in many aspects of criminal investigations to

     include reviewing evidence, analyzing financial documents,

     conducting physical and electronic surveillance, working

     with informants, interviewing witnesses and subjects of

     investigations, and executing search and arrest warrants.

           3.     The facts set forth in this affidavit are based

     upon my personal observations, my training and experience,


                                     1
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 2 of 37 Page ID #:3



     documents and records that were collected and reviewed in

     the course of this investigation, information that was

     obtained from interviewed witnesses, and information

     gathered by other law enforcement officers.          This affidavit

     is intended to show merely that there is sufficient

     probable cause for the requested warrants and does not

     purport to set forth all of my knowledge of or

     investigation into this matter.        Unless specifically

     indicated otherwise, all conversations and statements

     described in this affidavit are related in substance and in

     part only.

                        II. PURPOSE OF AFFIDAVIT

     This affidavit is made in support of an application to

seize the following funds on deposit in the following bank

accounts (collectively referred to as “SUBJECT ACCOUNTS”):

           a. Funds up to $124,500 in First Republic Bank account

              number 80009045743, held in the name of Anastasiya

              Rysik (“SUBJECT ACCOUNT 1”),
           b. Funds up to $120,000 in First Republic Bank account

              number 80009045941, held in the name of U.S. Medical

              Supply Inc. (“SUBJECT ACCOUNT 2”),

           c. Funds up to $4,450 in First Republic Bank account

              number 80008938278, held in the name of Tamara

              Dadyan (“SUBJECT ACCOUNT 3”), and

           d. Funds up to $200,004.75 in First Republic Bank

              account number 80008938864, held in the name of AM &

              AM Financial Services, Inc. (“SUBJECT ACCOUNT 4”).

                                     2
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 3 of 37 Page ID #:4



           The SUBJECT ACCOUNTS have been on hold since January

     7, 2021 and there have been no funds deposited or withdrawn

     since that date.

           4.    The funds in the SUBJECT ACCOUNTS (the “SUBJECT

     FUNDS”) are subject to seizure and forfeiture pursuant to

     18 U.S.C. § 981(a)(1)(C) and (b) because there is probable

     cause to believe that said funds constitute or were derived

     from proceeds traceable to one or more violations of 18

     U.S.C. § 1343 (Wire Fraud) and 18 U.S.C. § 1344 (Bank

     Fraud), both of which are specified unlawful activities as

     defined in 18 U.S.C. § 1956(c)(7), Specifically, probable

     cause exists that the SUBJECT FUNDS represent proceeds from

     a fraud scheme by which RICHARD AYVAZYAN (“R. AYVAZYAN”),

     MARIETTA TERABELIAN (“TERABELIAN”), Arthur AYVAZYAN (“A.

     AYVAZYAN”), TAMARA DADYAN (“DADYAN”) and others known and

     unknown, knowingly submitted or caused others to submit

     fraudulent loan applications to various lenders, including

     federally insured financial institutions, and the Small

     Business Administration (“SBA”), in an attempt to obtain

     funds authorized by the Coronavirus Aid, Relief, and

     Economic Security (“CARES”) Act.        Based on these fraudulent

     loan applications, funds were then wired to numerous

     accounts and deposited, either directly or indirectly

     through transfers, into SUBJECT ACCOUNTS associated with

     DADYAN.

           5.    To the extent that the SUBJECT FUNDS are not the

     actual monies traceable to or involved in the illegal


                                     3
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 4 of 37 Page ID #:5



     activities identified herein, there is probable cause to

     believe that said funds are identical property found in the

     same account(s) as the property involved in the illegal

     activities, rendering them subject to forfeiture pursuant

     to 18 U.S.C. § 984.

           6.    In addition, the SUBJECT FUNDS are subject to

     seizure and forfeiture to the United States pursuant to 18

     U.S.C. § 982(a)(7) and (b)(1), and 21 U.S.C. § 853(f),

     because there is probable cause to believe that the SUBJECT

     FUNDS would, in the event of conviction on the alleged

     underlying wire fraud and bank fraud offenses, be subject

     to criminal forfeiture, and an order under 21 U.S.C. §

     853(e)(providing for restraining orders and injunctions)

     would not be sufficient to assure the availability of the

     property for forfeiture.

                             III. BACKGROUND

           7.    Based on my training and experience, review of

     publicly available information, and discussions with other

     law enforcement agents, I have learned the following

     regarding the loans at issue.

  A. THE PAYCHECK PROTECTION PROGRAM (“PPP”)

           8.    The CARES Act is a federal law enacted in or

     around March 2020 and designed to provide emergency

     financial assistance to the millions of Americans who are

     suffering the economic effects caused by the COVID-19

     pandemic.    One source of relief provided by the CARES Act

     was the authorization of up to $349 billion in forgivable


                                     4
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 5 of 37 Page ID #:6



     loans to small businesses for job retention and certain

     other expenses, through a program referred to as the PPP.

     In or around April 2020, Congress authorized over $300

     billion in additional PPP funding, and in December 2020,

     Congress authorized another $294 billion in additional

     funding.

           9.    In order to obtain a PPP loan, a qualifying

     business must submit a PPP loan application, signed by an

     authorized representative of the business.          The PPP loan

     application requires the business (through its authorized

     representative) to acknowledge the program rules and make

     certain affirmative certifications in order to be eligible

     to obtain the PPP loan.       In the PPP loan application, the

     small business (through its authorized representative) must

     state, among other things, its: (a) average monthly payroll

     expenses; and (b) number of employees.         These figures are

     used to calculate the amount of money the small business is

     eligible to receive under the PPP.        In addition, businesses

     applying for a PPP loan must provide documentation showing

     their payroll expenses.

           10.   A PPP loan application must be processed by a

     participating lender.      Data from the application, including

     information about the borrower, the total amount of the

     loan, and the listed number of employees, is transmitted by

     the lender to the SBA in the course of processing the loan.

     Specifically, the lenders enter the PPP application

     information into the SBA E-Tran system.         The E-Tran


                                     5
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 6 of 37 Page ID #:7



     computer server is located in Herndon, Virginia.           If a PPP

     loan application is approved, the participating lender

     funds the PPP loan using its own monies, which are 100%

     guaranteed by the SBA.      The SBA is a United States

     government agency based in Washington, D.C.

           11.   PPP loan proceeds must be used by the business on

     certain permissible expenses, e.g., payroll costs, interest

     on mortgages, rent, and utilities.        The PPP allows the

     interest and principal on the PPP loan to be entirely

     forgiven if the business spends the loan proceeds on these

     expense items within a designated period of time after

     receiving the proceeds and uses a certain amount of the PPP

     loan proceeds on payroll expenses.

  B. THE ECONOMIC INJURY DISASTER LOAN (“EIDL”) PROGRAM

           12.   The EIDL program is a Small Business

     Administration (“SBA”) program that provides low-interest

     financing to small businesses, renters, and homeowners in

     regions affected by declared disasters.
           13.   The CARES Act authorized the SBA to provide EIDLs

     of up to $2 million to eligible small businesses

     experiencing substantial financial disruption due to the

     COVID-19 pandemic.      In addition, the CARES Act authorized

     the SBA to issue advances of up to $10,000 to small

     businesses within three days of applying for an EIDL.            The

     amount of the advance is determined by the number of

     employees the applicant certifies having.          The advances do

     not have to be repaid.


                                     6
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 7 of 37 Page ID #:8



           14.   In order to obtain an EIDL and advance, a

     qualifying business must submit an application to the SBA

     and provide information about its operations, such as the

     number of employees, gross revenues for the 12-month period

     preceding the disaster, and cost of goods sold in the 12-

     month period preceding the disaster.         In the case of EIDLs

     for COVID-19 relief, the 12-month period was that preceding

     January 31, 2020.      The applicant must also certify that all

     of the information in the application is true and correct

     to the best of the applicant’s knowledge.

           15.   EIDL applications are submitted directly to the

     SBA and processed by the agency with support from a

     government contractor.      The amount of the loan, if the

     application is approved, is determined based, in part, on

     the information provided by the application about

     employment, revenue, and cost of goods, as described above.

     Any funds issued under an EIDL or advance are issued

     directly by the SBA.      EIDL funds can be used for payroll

     expenses, sick leave, production costs, and business

     obligations, such as debts, rent, and mortgage payments.

     If the applicant also obtains a loan under the PPP, the

     EIDL funds cannot be used for the same purpose as the PPP

     funds.

          IV. FACTS SUPPORTING PROBABLE CAUSE FOR SEIZURE

  A. SUMMARY OF SCHEME

           16.   Beginning in or around March 2020 and continuing

     through at least in or around August 2020, R. AYVAZYAN,


                                     7
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 8 of 37 Page ID #:9



     TERABELIAN, A. AYVAZYAN, DADYAN and others known and

     unknown, knowingly submitted or caused others to submit

     fraudulent loan applications in the names of numerous

     business entities to various lenders, including federally

     insured financial institutions, and the SBA, and in turn,

     received proceeds from disaster loans authorized by the

     CARES Act.    Among other things, the fraudulent loan

     applications included material misrepresentations about the

     applicant’s payroll, payroll taxes, number of employees,

     and income.     Once the funds were received, in some

     instances, disaster loan proceeds were used to purchase

     residential properties.       Using disaster loan proceeds as

     part of a down payment on a residence for an individual’s

     personal benefit is also fraudulent and violates the

     requirements for the PPP and EIDL.

  B. NOVEMBER 17, 2020 INDICTMENT

           17.    On November 17, 2020, defendants R. AYVAZYAN,

     TERABELIAN, A. AYVAZYAN, and DADYAN were indicted by a
     federal grand jury in the Central District of California

     for violations of 18 U.S.C. § 1349 (conspiracy to commit

     bank fraud and wire fraud); 18 U.S.C. § 1343 (wire fraud);

     and 18 U.S.C. § 1344(2) (bank fraud), in United States v.

     Ayvazyan et al, No. 2:20-CR-00579-SVW.         R. AYVAZYAN was

     also indicted for violation of 18 U.S.C. § 1028A

     (aggravated identity theft). According to the indictment,

     beginning no later than in or around March 2020 and

     continuing until at least in or around July 2020, in Los


                                     8
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 9 of 37 Page ID #:10



      Angeles County, within the Central District of California,

      and elsewhere, defendants R. AYVAZYAN, TERABELIAN, A.

      AYVAZYAN, and DADYAN conspired with one another and with

      others known and unknown, to commit wire fraud and bank

      fraud.   Specifically, defendants R. AYVAZYAN, TERABELIAN,

      A. AYVAZYAN, and DADYAN, and other known and unknown

      conspirators, carried out the objects of the conspiracy, in

      substance, in the following manner:

                  a.   Defendants R. AYVAZYAN, TERABELIAN,

      A. AYVAZYAN, and DADYAN, together with other

      coconspirators, used and caused to be used, stolen,

      fictitious, or synthetic identities of individuals to

      submit fraudulent applications for PPP and EIDL loans;

                  b.   Defendants R. AYVAZYAN, TERABELIAN,

      A. AYVAZYAN, and DADYAN, together with other

      coconspirators, would use, and cause to be used, stolen,

      fictitious, and synthetic business names to submit

      fraudulent applications for PPP and EIDL loans;

                  c.   Defendants R. AYVAZYAN, TERABELIAN,

      A. AYVAZYAN, and DADYAN, together with other

      coconspirators, would make, and cause to be made, false

      statements to the SBA and financial institutions in

      connection with the fraudulent applications for PPP and

      EIDL loans, including false representations regarding the

      number of employees to whom the companies had paid wages

      and false certifications that the loans would be used for

      permissible business purposes.


                                     9
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 10 of 37 Page ID #:11



                  d.    Defendants R. AYVAZYAN, TERABELIAN,

      A. AYVAZYAN, and DADYAN, together with other

      coconspirators, would electronically submit, and cause to

      be submitted, false and fictitious documents to the SBA and

      financial institutions in support of the fraudulent PPP and

      EIDL loan applications, including false or fictitious tax

      documents, payroll records, bank records, and

      identification documents.

                  e.    Defendants R. AYVAZYAN, TERABELIAN,

      A. AYVAZYAN, and DADYAN, together with other

      coconspirators, would direct that PPP and EIDL loan

      proceeds be deposited into bank accounts that defendants R.

      AYVAZYAN, TERABELIAN, A. AYVAZYAN, and DADYAN, and their

      coconspirators controlled.

                  f.    Defendants R. AYVAZYAN, TERABELIAN,

      A. AYVAZYAN, and DADYAN, together with other

      coconspirators, would use the fraudulently-obtained PPP and

      EIDL loan proceeds for their own personal benefit and for

      the benefit of their coconspirators, including for expenses

      prohibited under the requirements of the PPP and EIDL

      programs, such as the purchase of a residential property in

      Tarzana, California, and a residential property in

      Glendale, California.

            18.    As part of the conspiracy, between in or around

      March 2020 and in or around July 2020, defendants R.

      AYVAZYAN, TERABELIAN, A. AYVAZYAN, and DADYAN, together

      with other coconspirators, submitted and caused the


                                     10
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 11 of 37 Page ID #:12



      submission of at least 35 fraudulent PPP and EIDL loan

      applications seeking a total of at least $5.6 million in

      PPP and EIDL proceeds from the SBA and financial

      institutions and received a total of at least $4.6 million

      in PPP and EIDL loan proceeds from the SBA and financial

      institutions.

   C. U.S. MEDICAL SUPPLY INC. (“U.S. MEDICAL”) FRAUDULENT PPP
      LOAN APPLICATION – FUNDS TRANSFERRED IN PART TO SUBJECT
      ACCOUNT 1 AND SUBJECT ACCOUNT 2

            19.   On or about September 14, 2020, U.S. Medical

      applied for a PPP loan through Newtek Finance (“Newtek”).

      U.S. Medical stated on its PPP loan application that

      Anastasiya Rysik (“Rysik”) was the loan applicant and sole

      business owner. On or about September 16, 2020, Newtek

      approved the PPP loan and disbursed $244,500 to U.S.

      Medical’s BlueVine Bank (“BVB”) account ending in x1965

      (“BVB x1965”).

            20.   The government’s investigation revealed that U.S.

      Medical’s PPP loan application contained numerous false and

      fraudulent representations. For example:

                  a.    U.S. Medical provided to Newtek as

      supporting documentation a copy of a California state

      driver’s license (“CADL”) purported to be for Rysik,

      bearing the driver’s license number E5288372. I reviewed

      records from the California Department of Motor Vehicles

      (“CA DMV”) and learned that this driver’s license number

      does not exist and there is no record of Rysik in CA DMV

      records. As explained below, I believe that Rysik is a


                                     11
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 12 of 37 Page ID #:13



      synthetic identity utilized to mask the true identity of

      the PPP loan applicant.

                  b.     During a search of A. AYVAZYAN and DADYAN’s

      residence, law enforcement identified an identical copy of

      the fake Rysik driver’s license provided to Newtek. Law

      enforcement also identified a Social Security Card for

      Rysik bearing the Social Security Number (“SSN”) 825-70-

      0573 which is identical to the SSN provided to Newtek by

      U.S. Medical. I believe this indicates that A. AYVAZYAN and

      DADYAN have control over accounts in the name of Rysik.

                  c.     U.S. Medical fraudulently misrepresented

      payroll information to Newtek by inflating employee

      headcounts.      U.S. Medical’s PPP loan application

      represented to Newtek that U.S Medical was registered in

      California as a C-Corporation with 22 employees. However,

      in support of its PPP loan application U.S. Medical

      submitted to Newtek a payroll report which totaled only 20

      individuals.

                  d.     U.S. Medical fraudulently identified

      employees to Newtek.      U.S. Medical’s payroll report

      submitted to Newtek in support of its PPP loan application

      included the alleged employee “Anastasia Baranovska”. I

      reviewed records provided by the SBA and know that on or

      about May 27, 2020, an individual bearing the name

      Anastasia Baranovska also applied for and received a

      $150,000 EIDL loan in the name of Long Canyon Nursery.

      During a search of R. AYVAZYAN’s phone, I viewed a


                                     12
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 13 of 37 Page ID #:14



      photograph taken of the SBA website that showed a $150,000

      SBA loan was funded to an account in the name of Long

      Canyon Nursery. I believe this indicates that R. AYVAZYAN

      has personal identifying information for the alleged

      employee Anastasia Baranovska, and that U.S. Medical used

      said employee information to support its fraudulent PPP

      loan application.

                  e.    I believe that U.S. Medical supported its

      fraudulent PPP loan application by providing payroll

      reports prepared using Gusto software. Gusto is a payroll

      processing software utilized by businesses to prepare

      payroll, payroll taxes and payroll reports. I know that A.

      AYVAZYAN, DADYAN, TERABELIAN and R. AYVAZYAN similarly

      provided fraudulent Gusto reports in other fraudulent PPP

      loan applications involving entities previously subject to

      executed seizure warrants 2:20-MJ-05667 and 2:21-MJ-319.

      Therefore, I believe that U.S. Medical, as operated by A.

      AYVAZYAN, DADYAN, TERABELIAN and R. AYVAZYAN, engaged in

      the same or similar pattern of document fraud.

            21.   Investigators obtained and reviewed records from

      BVB for BVB x1965 and learned that approximately one (1)

      month prior to applying for a PPP loan, on or about August

      12, 2020, U.S. Medical Supply opened BVB account x1965. The

      only signatory on the account was Anastasiya Rysik. On

      September 15, 2020, the account had a balance of $200 – the

      opening balance that initially funded the account.           On

      September 16, 2020, Newtek deposited $244,500 in BVB x1965


                                     13
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 14 of 37 Page ID #:15



      pursuant to U.S. Medical’s PPP loan.         Bank records indicate

      that the Newtek PPP loan deposit was the first and sole

      deposit made to BVB x1965 since the account’s opening in

      August 2020.

            22.    On September 17, 2020, BVB issued a cashier’s

      check paid to the order of Anastasiya Rysik in the amount

      of $244,500, drawn against BVB x1965. On or about October

      7, 2020, the cashier’s check was deposited into a Bank of

      America account ending x5113 (“BOA x5113”).          BOA x5113 is

      registered in the name of Galileo Financial Technologies

      (“Galileo”). According to Galileo’s website (found at

      www.galileo-ft.com), Galileo is a payment processing

      company that handles transactions for financial technology

      companies. On October 23, 2020, Galileo processed and

      deposited the cashier’s check to First Republic Bank

      (“FRB”).

            23.    As described below, the Investigation determined

      that U.S. Medical’s fraudulently-obtained PPP loan in the

      amount of $244,500 which was initially deposited in U.S.

      Medical’s account BVB x1965, then transferred by check

      deposit to Galileo’s account BOA x5113, and then

      electronically transferred to FRB, was itself subsequently

      split in two transactions, depositing 124,500 of the

      fraudulently-obtained funds into SUBJECT ACCOUNT 1 and

      $120,000 of the fraudulently-obtained funds into SUBJECT

      ACCOUNT 2.




                                     14
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 15 of 37 Page ID #:16



   D. GREEN LABEL NUTRIENRS (“GREEN LABEL”) FRAUDULENT EIDL LOAN
      APPLICATION – FUNDS TRANSFERRED IN PART TO SUBJECT ACCOUNTS
      3 AND 4

            24.   On or about May 29, 2020, Green Label applied for

      a $150,000 EIDL loan with the SBA. Green Label stated on

      its EIDL loan application that DADYAN was the loan

      applicant and sole owner of Green Label. On or about July

      20, 2020, FINANCIAL ENTITY approved Green Label’s EIDL loan

      and deposited $150,000 into a Bank of the West (“BOW”)

      personal account ending in x0531 (“BOW Green Label x0531”).

      BOW Green Label x0531 is registered solely to DADYAN.

            25.   The government’s investigation found that the

      Green Label EIDL loan application contained numerous false

      and fraudulent representations. For example:

                  a.    Green Label stated in its EIDL Loan

      application that is has been in operation since October 7,

      2015, and to be operating in the State of California. I

      searched the California Secretary of State’s publicly-

      available business entity registration records and

      determined that Green Label has not registered any form of

      business entity with the State of California.

                  b.    Green Label stated in its EIDL loan

      application that it employed 11 individuals for the 12

      months leading up to January 31, 2020. I know that

      employers need a valid EIN to properly report employee

      payments to the IRS. Green Label claimed on its EIDL loan

      application to have an Employee Identification Number

      (“EIN”) of XX-XXXXXXX.      This appears in fact to be DADYAN’s


                                     15
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 16 of 37 Page ID #:17



      personal SSN, XXX-XX-XXXX. Contrary to Green Label’s false

      statement of its EIN on its EIDL loan application, the IRS

      provided to me Green Label’s actual EIN of XX-XXXXXXX,

      which was only issued on May 7, 2020, approximately 12 days

      prior to Green Label submitting its fraudulent EIDL loan

      application.     Furthermore, The IRS confirmed that Green

      Label has never filed any IRS Forms 940 or 941, which would

      evidence a business having lawfully reported and deposited

      employment taxes.

            26.   Green Label electronically signed the loan

      agreement using the internet protocol address (“IP

      Address”) 23.242.208.63. I reviewed records provided by

      Spectrum Communication and leaned this IP Address resolved

      to DADYAN and A.AYVAZYAN’s home address. I know that this

      IP Address was also used by DADYAN to electronically sign

      the fraudulent Western Realty loan (discussed below) and by

      A. AYVAZYAN to electronically sign the fraudulent Allstate

      Towing and Transport loan.       I believe that the use of the

      same IP Address indicates that DADYAN and A.AYVAZYAN

      submitted the Green Label EIDL loan application.

            27.    Law enforcement interviewed BOW personnel and

      learned that BOW previously questioned DADYAN regarding the

      $150,000 EIDL loan deposit into personal bank account BOW

      Green Label x0531.      DADYAN told BOW personnel that Green

      Label had been in operation for a long time. I learned from

      the California Franchise Tax Board (“CA FTB”) that it has




                                     16
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 17 of 37 Page ID #:18



      no record of Green Label ever having filed California state

      tax returns.

            28.   As stated above, BOW Green Label x0531 received

      the $150,000 fraudulent SBA EIDL loan proceeds on July 20,

      2020. BOW GREEN LABEL X0531, associated with DADYAN, was

      subject to a seizure warrant associated with this

      investigation filed in United States v. Ayvazyan et al, No.

      2:21-MJ-319, and signed January 22, 2021.          Prior to the

      seizure of funds in BOW Green Label x0531, Green Label

      transferred out the fraudulent $150,000 EIDL loan proceeds

      from BOW GREEN LABEL X0531 to SUBJECT ACCOUNT 4 (as

      described above, First Republic Bank account number

      80008938864).

            29.   On July 19, 2020 BOW GREEN LABEL x0531 had an

      account balance of $41.75.       On July 20, 2020 the account

      received the $149,900 proceeds from the fraudulently-

      obtained Green Label PPP loan, raising the account balance

      to $149,941.75.     On September 17, 2020, BOW Green Label
      x0531 wired $100,000 to SUBJECT ACCOUNT 4, reducing the

      account balance to $48,018.88.        Given that the BOW GREEN

      LABEL x0531 account did not receive any intervening

      deposits between July 20, 2020, and September 17, 2020, the

      entire balance of BOW GREEN LABEL x0531 consisted of

      fraudulently-obtained Green Label EIDL loan proceeds.

      Therefore, the entire $100,000 amount transferred from BOW

      GREEN LABEL x0531 to SUBJECT ACCOUNT 4 on September 17,

      2020, represented proceeds of the wire fraud scheme


                                     17
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 18 of 37 Page ID #:19



      detailed in this affidavit.         As a result of the September

      17, 2020 deposit, the $100,000 funds were comingled in

      SUBJECT ACCOUNT 4 with funds from other fraudulently-

      obtained loans from the entities Escrow doc (“Escrow”), Six

      Star Farms (“Six Star”), Secureline Realty (“Secureline”),

      and Western Lending Group (“Western Lending”), which are

      described in more detail below.

            30.   Prior to September 17, 2020, SUBJECT ACCOUNT 4

      had a balance of zero ($0). On September 17, 2020, BOW

      GREEN LABEL x0531 wired $100,000 in fraudulent funds into

      SUBJECT ACCOUNT 4, raising SUBJECT ACCOUNT 4’s balance to

      $100,000. On September 17, 2020, but after receipt of the

      $100,000 in fraudulent funds, $15,000 was wired from

      SUBJECT ACCOUNT 4 to SUBJECT ACCOUNT 3 (as described above,

      First Republic Bank account number 80008938278, an FRB

      account held in the name of DADYAN). The deposited $15,000

      was then comingled in SUBJECT ACCOUNT 3 with other

      fraudulently-obtained loan funds originating from the

      entities Escrow Doc (“Escrow”), Six Star Farms (“Six

      Star”), Secureline Realty (“Secureline”), Western Lending

      Group (“Western Lending”), and ABC Realty, which are

      described in more detail below.

   E. ESCROW FRAUDULENT PPP LOAN APPLICATIONS – FUNDS TRANSFERRED
      IN PART TO SUBJECT ACCOUNT 3

            31.   On or about May 8, 2020, Escrow applied for two

      PPP loans, one through Cross River Bank (“Cross River”) and

      another through Bank of America (“BOA”). Both applications



                                     18
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 19 of 37 Page ID #:20



      stated that Roza Avakian (“Avakian”) was the PPP loan

      applicant and sole owner of Escrow.

                   a.   On or about May 14, 2020, BOA approved the

      PPP loan application and wired $108,850 into a BOA account

      ending x1364 (“BOA Roza x1364”) in the name Roza Avakian

      Sole Prop.

                   b.   On or about June 16, 2020, Cross River

      approved the PPP loan application and wired $107,500 into

      BOA Roza x1364.

            32.    The government’s investigation has revealed

      Escrow provided numerous false and fraudulent

      representations in both the Cross River and BOA PPP

      applications. For example:

                   a.   Both Escrow applications provided as

      supporting documentation identical IRS Form 940 and Form

      941’s bearing the EIN XX-XXXXXXX. Both Escrow PPP

      applications asserted that Escrow filed IRS Form 940s in

      2019. I know from information provided by the IRS that

      EIN’s beginning with the prefix “85” were first assigned in

      March 2020 and that Escrow could not have filed IRS Form

      940 in 2019 bearing this EIN which was not issued until

      March 2020.

                   b.   I also believe that the IRS forms 940 and

      941 forms provided by Escrow were copied and used for

      various fraudulent PPP applications because both IRS Forms

      provided by Escrow are identical to other IRS Forms

      investigators have reviewed in other fraudulent PPP


                                     19
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 20 of 37 Page ID #:21



      applications in this and associated cases. For instance,

      this investigation found IRS Forms identical to Escrow’s

      forms in A. AYVAZYAN’s PPP application for Allstate Towing

      & Transport, an application that was among the fraudulent

      loans described in the November 17, 2020 indictment.

                  c.    Escrow stated in its PPP loan applications

      that is has been operating in the State of California. I

      searched the California Secretary of State’s publicly-

      available business entity registration records and

      determined that Escrow has not registered any form of

      business entity with the State of California.

            33.   During a search of A. AYVAZYAN and DADYAN’s

      residence, law enforcement personnel found a California

      Driver’s License (“CADL”) in the name of Roza Avakian. I

      reviewed CA DMV records and learned that this is a

      fraudulent CADL and that the driver’s license number listed

      is associated with a different person with the last name

      Avakian. I believe this indicates that A.AYVAZYAN and

      DADYAN are using Avakian’s identity to apply for PPP loans

      and control accounts in Avakian’s name.

            34.   Investigators obtained and reviewed records from

      BOA for BOA Roza x1364.       On or about November 20, 2014,

      Escrow opened BOA Roza x1364 in the name of Roza Avakian

      Sole Prop and listed Avakian as Escrow’s sole signatory.

            35.   According to BOA May 2020 statement records, the

      opening BOA Roza x1364 account balance was $210.20. As

      stated above, BOA deposited the $108,850 PPP loan proceeds


                                     20
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 21 of 37 Page ID #:22



      to BOA Roza x1364 on May 14, 2020, raising the account

      balance to $108,917.70. From May 14, 2020, to June 15,

      2020, no deposits were made to BOA Roza x1364.          On June 16,

      2020, Cross River deposited $107,500 PPP loan proceeds into

      BOA Roza x1364, raising the account balance to $215,415.27.

            36.   On June 17, 2020, Escrow wired $200,000 from BOA

      Roza x1364 to an account at Capital One (“CO”) in the name

      of Anna Dzukaeva dba Six Star Farms ending in x1441 (“CO

      Six Star x1441”). Based on the nominal opening balance to

      open and fund the account, and the fact that the only

      deposits made into BOA Roza x1364 originated from

      fraudulently-obtained PPP loan funds, the entirety of the

      $200,000 transfer are proceeds of the fraudulent Escrow PPP

      loans described above.      As further described below, these

      funds were comingled in the CO Six Star x1441 account with

      funds from a fraudulently-obtained PPP loan obtained in the

      name of Six Star Farms (“Six Star”), and then were in part

      transferred to an account at Wells Fargo Bank (“WFB”) in

      the name of Secureline Realty (“Secureline”), where the

      funds were comingled with funds derived from a

      fraudulently-obtained SBA loan in the name of Secure Line,

      and then in part were transferred to SUBJECT ACCOUNT 3.

   F. SIX STAR FRAUDULENT PPP LOAN APPLICATION – FUNDS
      TRANSFERRED IN PART TO SUBJECT ACCOUNT 3

            37.   On or about August 13, 2020, Six Star applied for

      a $244,500 PPP loan through Newtek. Six Star stated on its

      PPP loan application that Anna Dzukaeva (“Dzukaeva”) was



                                     21
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 22 of 37 Page ID #:23



      the applicant and sole owner of Six Star. On or about

      August 17, 2020, Newtek approved the application and wired

      the $244,500 into the Six Star’s account CO Six Star x1441.

            38.   The government’s investigation revealed that Six

      Star’s PPP loan application contained numerous false and

      fraudulent representations. For example:

                  a.    Six Star submitted a 2020 IRS Form 941 as

      supporting documentation that claimed to have been prepared

      by Fard Tax & Accounting, Inc. (“Fard Tax”). The IRS Form

      941 provided a PTIN, EIN and business address for Fard Tax.

      Investigators spoke with Alexander Fard, the owner of Fard

      Tax and learned that neither Six Star nor Dzukaeva are Fard

      Tax clients. Fard Tax also stated that the PTIN, EIN and

      business address provided on the Six Star IRS Form 941 did

      not match what Fard Tax utilizes when preparing legitimate

      IRS Form 941’s for clients.

                  b.    Six Star submitted with its PPP loan

      application a California Driver’s License in the names of

      Anna Dzukaeva and bearing the number A8002470. I know from

      reviewing records provided by the CA DMV that this CADL

      number does not exist and there are no records of Anna

      Dzukaeva in CA DMV records.

            39.   During a search of A.AYVAZYAN and DADYAN’s

      residence, investigators discovered a CADL in the name of

      Dzukaeva bearing the number A8002470. Investigators also

      discovered a checkbook for CO Six Star x1441 and

      handwritten notes for “Anna D. (Capitol One) 8/28/20


                                     22
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 23 of 37 Page ID #:24



      Current Balance $383,220”. The handwritten notes further

      describe three checks drawn on the account, one of which

      was check #456 in the amount of $48,000 to “Secureline”. I

      believe this indicates A.AYVAZYAN and DADYAN are using

      Dzukaeva’s identity to apply for and control accounts in

      Dzukaeva’s name.

            40.   Investigators obtained and reviewed records from

      CO for CO Six Star x1441.       On or about March 21, 2017 Six

      Star opened CO Six Star x1441 in the name of Dzukaeva with

      Dzukaeva listed as Six Star’s sole signatory.

            41.   According to the CO Six Star x1441 June 2020

      account statement, CO Six Star x1441’s opening balance was

      $330.62.    There were no deposits in the account between the

      account opening and June 16, 2020, when Escrow wired

      $200,000 from BOA Roza x1364 to CO Six Star x1441, raising

      the CO Six Star x1441 account balance to $200,323.62. As

      discussed above, investigators determined that the $200,000

      transferred from BOA Roza x1364 on June 17, 2020

      constituted proceeds from two fraudulent Escrow PPP loans.

            42.   Between June 17, 2020, and August 16, 2020, there

      were no deposits into CO Six Star x1441.         On August 17,

      2020, Newtek deposited $244,500 in fraudulently-obtained

      PPP loan proceeds into CO Six Star x1441, raising the CO

      Six Star x1441 account balance to $414,538.79.

            43.   On September, 24, 2020 Six Star issued check #456

      in the amount of $48,000 drawn against CO Six Star x1441.

      That same day Six Star deposited CO Six Star x1441 check


                                     23
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 24 of 37 Page ID #:25



      #456 into a Wells Fargo Bank account ending x1754 in the

      name of Secureline Realty (“WFB Secureline x1754”).

            44.   Based on the minimal opening balances, the

      handwritten notes from A. AYVAZYAN and DADYAN’s residence

      discussing the $48,000 check, and the fact that all

      deposits consisted of fraudulent proceeds, our

      investigation determined that virtually all of the $48,000

      transferred to WFB Secureline x1754 represent proceeds of

      the loan fraud scheme described in this affidavit.           As

      discussed below, the $48,000 is comprised of Escrow and Six

      Star fraudulent PPP loan proceeds previously comingled in

      the CO Six Star x1441 account with additional fraudulent

      Secureline EIDL loan proceeds funds in in part transferred

      to SUBJECT ACCOUNT 3.

   G. SECURELINE REALTY (“SECURELINE”) FRAUDULENT EIDL LOAN
      APPLICATION – FUNDS TRANSFERRED IN PART TO SUBJECT ACCOUNT
      3

            45.   On or about March 31, 2020, Secureline applied

      for an SBA EIDL loan. Secureline stated on its EIDL loan
      application that DADYAN was the sole owner of Secureline.

      On or about June 16, 2020, the SBA approved the EIDL loan

      and wired $41,400 to WFB Secureline x1754. On June 23,

      2020, the SBA wired a $2,000 advance into WFB Secureline

      x1754. The SBA stated to investigators that this advance

      was related to the Secureline Realty application.

            46.   The government’s investigation revealed that

      Secureline’s EIDL loan application contained numerous false

      and fraudulent representations. For example:


                                     24
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 25 of 37 Page ID #:26



                  a.    Secureline’s EIDL loan application stated

      Secureline’s EIN as XX-XXXXXXX. This appears in fact to be

      DADYAN’s personal SSN, XXX-XX-XXXX. Furthermore, this EIN

      is identical to the EIN also provided on Green Label’s

      fraudulent EIDL loan application, discussed above. I know

      that if a business pays employees, it must have an EIN

      issued by the IRS and cannot use an SSN to file proper

      payroll forms with the IRS. The IRS has confirmed both that

      the EIN listed on Securline’s fraudulent EIDL loan

      application does not exist and that the IRS does not have a

      record of Secureline Realty filing any IRS 940 or 941 forms

      at any time.

                  b.    Secureline stated on its fraudulent EIDL

      loan application stated that it had two employees. I

      reviewed records provided by the California Employment

      Development Department (“CA EDD”) and learned that CA EDD

      had no records of Secureline Realty having any employees.

            47.   On or about May 7, 2020, Secureline previously

      applied for and received a fraudulent PPP loan in the

      amount of $122,838.      Secureline’s fraudulent May 7, 2020

      PPP loan was detailed in the November 17, 2020 indictment.

            48.   Investigators obtained and reviewed records from

      WFB for WFB Secureline x1754.        On or about November 20,

      2014, Secureline opened WFB Secureline x1754 in the name of

      Secureline Realty and listed DADYAN as the company’s sole

      owner.    On June 1, 2020, WFB Secureline x1754’s account

      balance was $122,852.74. $122,838.00 of this balance was


                                     25
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 26 of 37 Page ID #:27



      proceeds from Securline’s fraudulently-obtained PPP loan

      detailed in the November 17, 2020 indictment.

            49.   On June 12, 2020, DADYAN withdrew a $120,010

      check from WFB Secureline x1754, leaving a balance of

      $2,842.74, comprised almost entirely of the PPP loan fraud

      proceeds.

            50.   On June 16, 2020, the SBA deposited $41,400 into

      WFB Secureline x1754.      On June 23, 2020, the SBA deposited

      an additional $2,000 into WFB Secureline x1754. Both of

      these deposits were proceeds of the fraudulently-obtained

      SBA EIDL loan described above.

            51.   From June 23, 2020, to September 22, 2020, there

      were 42 withdrawals totaling $11,928.47, and three deposits

      totaling $370.99.      On September 23, 2020 WFB Secureline

      x1754 had a balance of $82,771.60, virtually all of which

      represented fraud proceeds.

            52.   On September 23, 2020, a $48,000 check bearing

      the number 456 was deposited into WFB Secureline x1754 from

      CO Six Star x1441.      As previously described in this

      affidavit, investigators demonstrated that the $48,000 Co

      Six Star x1441 funds represented proceeds from two

      fraudulently-obtained Escrow PPP loans, and a fraudulently-

      obtained Six Star PPP loan.

            53.   From September 23, 2020 to October 19, 2020,

      there were 10 withdrawals totaling $4,076.46 from WFB

      Secureline x1754, until a check was drawn on the account in

      the amount of $70,000. The $70,000 check, bearing the


                                     26
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 27 of 37 Page ID #:28



      number “1487” was made payable to “AM & AM Financial Svc.

      Or Tamara Dadyan” and deposited into SUBJECT ACCOUNT 3.

            54.   As of June 13, 2020, Secureline WFB x1754’s

      account balance consisted almost entirely of fraud

      proceeds.    Investigators traced additional $41,400 and

      $2,000 fraudulent EIDL loan deposits in June 2020.           In

      September 2020, CO Six Star x1441 deposited a $48,000 check

      number 456 into WFB Secureline x1754.         Investigators traced

      that $48,000 directly to fraudulent loans previously

      obtained in the names of Secure Line, Escrow, and Six Star.

      Therefore, investigators determined that the $70,000 WFB

      Secureline x1754 check number 1487 deposited to SUBJECT

      ACCOUNT 3 on October 19, 2020, represents proceeds of the

      described loan fraud in this affidavit.         As described

      below, the $70,000 funds at issue were then comingled in

      SUBJECT ACCOUNT 3 with other proceeds from a fraudulently-

      obtained loan in the name of Western Lending and in part

      transferred to SUBJECT ACCOUNT 4 (as described above, First

      Republic Bank account number 80008938864).

   H. WESTERN LENDING (“WESTERN) FRAUDULENT PPP LOAN APPLICATION
      – FUNDS TRANSFERRED TO SUBJECT ACCOUNT 3 AND THEN IN PART
      TO SUBJECT ACCOUNT 4

            55.   On or about August 6, 2020, Western applied for a

      PPP loan through Newtek.       Western stated on its PPP loan

      application that Ara Haritunian (“Haritunian”) was the loan

      applicant and sole owner of Western Lending. On or about

      August 10, 2020, Newtek approved the loan and on August 12,

      2020, wired $113,700 to an account at US Bank (“USB”)


                                     27
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 28 of 37 Page ID #:29



      account ending x3501 (“USB WLG x3501”), registered in the

      name of Ara Haritunian dba Western Lending Group.

            56.   The government’s investigation revealed that the

      PPP application contained numerous false and fraudulent

      representations. For example:

                  a.    Western Lending provided as supporting

      documentation an IRS Form 940 and IRS Form 941. Both IRS

      Forms have identical payroll, taxes and employees listed in

      other IRS Forms investigators have reviewed in other

      fraudulent PPP applications in connection with their

      investigation. I believe that the use of identical IRS

      forms demonstrates a connection between the PPP loan fraud

      carried out by Western and the other fraudulent loans

      described in this affidavit.        Furthermore, one of the

      identical IRS Forms was found in A. AYVAZYAN’s PPP

      application for Allstate Towing & Transport, a fraudulent

      loan described in the November 17, 2020 indictment.

                  b.    Western submitted with its PPP loan

      application a signed statement by Haritunian affirming that

      Western was in good standing with the State of California.

      I reviewed CA SOS records and found no records

      demonstrating a relationship between Western and

      Haritunian. The only Western entity listed was registered

      in 1983 and is currently suspended by the California

      Franchise Tax Board.

            57.   Western electronically signed the loan agreement

      using the internet protocol address (“IP Address”)


                                     28
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 29 of 37 Page ID #:30



      23.242.208.63. I reviewed records provided by Spectrum

      Communication and leaned this IP Address resolved to DADYAN

      and A.AYVAZYAN’s home address. I know that this IP Address

      was also used by DADYAN to electronically sign the

      fraudulent Green Label loan and by A. AYVAZYAN to

      electronically sign the fraudulent Allstate Towing and

      Transport loan. I believe that the use of the same IP

      Address, along with the identical IRS Forms submitted by

      A.AYVAZYAN for the Allstate Towing and Transport loan

      indicates that DADYAN and A.AYVAZYAN submitted the Western

      Lending PPP application.

            58.    Investigators obtained and reviewed records for

      USB WLG x3501. On May 16, 2018, Western opened account USB

      WLG x3501 and listed Haritunian as Western’s sole

      signatory.    Between August 3, 2020, and August 11, 2020,

      USB WLG x3501’s account balance was $0.63.          On August 12,

      2020, Newtek wired $113,700 in fraudulently-obtained PPP

      loan proceeds to USB WLG x3501, raising the account balance

      to $113,700.63.

            59.    On August, WLG wired $113,000 from USB WLG x3501

      from to a USB savings account ending x5185 (“USB WLG

      x5185”) registered in the name of Ara Haritunian dba

      Western Lending Group.      Subsequently, from August 2020 to

      October 2020, WLG wired funds from USB WLG x5185 back to

      USB WLG x3501 in small increments.

            60.    On October 23, 2020 a USB WLG x3501 check bearing

      the number 1001 in the amount of $25,000 check and


                                     29
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 30 of 37 Page ID #:31



      addressed to “Tamara Dadyan” was deposited by DADYAN into

      SUBJECT ACCOUNT 3.

            61.   From August 3, 2020 to October 23, 2020 there

      were $25,900 in outside deposits into USB WLG x3501.

      Investigators determined that 81% of all deposits were

      attributed to the fraudulent Western loan

      [$113,700/($113,700 + $25,900) = 81%).         Therefore, $20,250

      of the $25,000 check is attributable to the fraudulent

      Western loan ($25,000 x 81% = $20,250).         The funds

      transferred to SUBJECT ACCOUNT 3 were comingled with funds

      from other fraudulently-obtained loans as described above,

      including loans obtained in the names of Escrow, Six Star,

      and Secure Line, and in part, as described further below,

      were transferred to SUBJECT ACCOUNT 4 (as described above,

      First Republic Bank account number 80008938864).

   I. ABC REALTY (“ABC”) FRAUDULENT PPP LOAN APPLICATION – FUNDS
      TRANSFERRED IN PART TO SUBJECT ACCOUNT 4

            62.   On or about April 16, 2020, ABC applied for a PPP

      loan through BOA. ABC’s PPP loan application stated that
      Arsen Dadyan was the loan applicant. Investigators know

      that Arsen Dadyan is DADYAN’S brother. On or about May 1,

      2020, BOA approved the loan and wired $117,938 to an

      account at BOA ending x2061 (“BOA ABC Realty x2061”)

      registered in the name of ABC Realty.

            63.   The government’s investigation revealed that the

      PPP application contained numerous false and fraudulent

      representations. For example:



                                     30
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 31 of 37 Page ID #:32



                   a.   ABC submitted as supporting documentation a

      2019 IRS Form 940 stating that ABC paid $589,623 to

      employees during 2019. In fact, the IRS asserts that ABC

      Realty has never filed an IRS Form 940.

                   b.   ABC also submitted as supporting

      documentation a 2020 IRS Form 941 stating that in the first

      quarter of 2020 ABC employed eight individuals and paid the

      employees $151,842. In fact, the IRS asserts that ABC has

      never filed an IRS Form 941.

                   c.   I reviewed records provided by the CA EDD

      and learned that no records existed of ABC ever having any

      employees.

            64.    Investigators obtained and reviewed records from

      BOA for BOA ABC Realty x2061.        On or about March 7, 2017

      ABC Realty Advisors Inc. opened account BOA ABC Realty

      x2061 and identified DADYAN as the company’s President and

      the sole account signatory.

            65.    On May 1, 2020, BOA ABC Realty x2061 balance was

      $615.25.    No deposits were made to BOA ABC Realty x2061

      between May 1, 2020 and May 3, 2020.

            66.    On May 4, 2020 BOA wired $117,938 into BOA ABC

      Realty x2061 referencing the “Cares Act Paycheck Protection

      Program”.    Between May 5, 2020 and October 20, 2020, other

      deposits of $183,020 came into the account, for a total of

      $300,958 deposited into BOA ABC Realty x2061 between May 1,

      2020 and October 20, 2020.       On October 19, 2020 a check

      bearing the number 1148, in the amount of $38,000 was drawn


                                     31
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 32 of 37 Page ID #:33



      on BOA ABC Realty x2061 and deposited into SUBJECT ACCOUNT

      4.   Investigation determined that the $117,938 deposit on

      May 4, 2020, was the loan proceeds from the fraudulently-

      obtained PPP loan obtained by ABC Realty described above.

      Based on the account balance before the deposit from the

      loan, the $117,938 deposit into BOA ABC Realty x2061

      represented proceeds of the fraud, and made up

      approximately 39% of all deposits into the account during

      the relevant timeframe ($117,938/$300,958 = 39%).

      Approximately $14,204.75 of the funds transferred to

      SUBJECT ACCOUNT 4 represent proceeds of the loan fraud

      scheme described in this affidavit (39% x $38,000 check -

      beginning balance of $615.25 = $14,204.75).

   J. SUMMARY OF SUBJECT ACCOUNT 1

            67.   Investigators obtained and reviewed records from

      FRB for SUBJECT ACCOUNT 1 (as described above, funds up to

      $124,500 in First Republic Bank account number

      80009045743).     This account was opened on or about October
      23, 2020, in the name of Anastasiya Rysik with Rysik listed

      as the sole signer on the account.        From October 23, 2020

      (account opening date) through December 31, 2020, $124,500

      in proceeds traced to U.S. Medical’s fraudulently-obtained

      PPP loan were deposited into SUBJECT ACCOUNT 1.

            68.   During the same time period, there were no

      disbursements from this account and, as of December 31,

      2020, the account had a balance of approximately

      $124,500.24.


                                     32
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 33 of 37 Page ID #:34



   K. SUMMARY OF SUBJECT ACCOUNT 2

            69.    Investigators obtained and reviewed records from

      FRB for SUBJECT ACCOUNT 2 (as described above, funds up to

      $120,000 in First Republic Bank account number

      80009045941).     This account was opened on or about October

      21, 2020, in the name of U.S. Medical Supply Inc., with

      Rysik listed as the sole signer on the account.           From

      October 21, 2020 (account opening date) through December

      31, 2020, $120,000 in proceeds traced to U.S. Medical’s

      fraudulently-obtained PPP loan were deposited into SUBJECT

      ACCOUNT 2.

            70.    During the same time period, there were no

      disbursements from SUBJECT ACCOUNT 2. As of December 31,

      2020, the account had a balance of approximately $120,000.

   L. SUMMARY OF SUBJECT ACCOUNT 3

            71.    Investigators obtained and reviewed records from

      FRB for SUBJECT ACCOUNT 3 (as stated above, funds up to

      $4,450 in First Republic Bank account number 80008938278).
      This account was opened on or about September 16, 2020, in

      the name of DADYAN with DADYAN listed as the sole signer on

      the account.     From September 16, 2020 (account opening

      date) through December 31, 2020, $110,000 was deposited

      into the account.      Ninety-six percent (96%) of deposits are

      traced to proceeds of the wire fraud scheme described in

      this affidavit. These deposits included the following:




                                     33
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 34 of 37 Page ID #:35




     Date of      Amount     Deposit from         Amount     Fraudulent

     Deposit      of                              traced     loan traced

                  Deposit                         to loan    to

                                                  fraud

                                                  scheme

     9/17/20      $15,000    SUBJECT ACCOUNT 4    $15,000    Green Label

     10/19/20 $70,000        Secureline Realty    $70,000    Escrow

                                                             Six Star

                                                             Secure Line

     10/23/20 $25,000        USB WLG x3501        $20,250    Western

                                                             Lending

     TOTAL =      $110,000                        $105,250

            44.    Disbursements during the same time-period totaled

      approximately $106,224.09, of which $105,000 was a transfer

      to SUBJECT ACCOUNT 4 on November 6, 2020. $100,800 of the

      $105,000 transfer was attributable to fraud (96% x 105,000

      = $100,800); therefore, approximately $4,450 of the fraud

      proceeds were not transferred to SUBJECT ACCOUNT 4 and
      remained in SUBJECT ACCOUNT 3 for use ($105,250 - $100,800

      = $4,450). As of December 31, 2020, the account had a

      balance of approximately $3,775.95.

   M. SUMMARY OF SUBJECT ACCOUNT 4

            45.    Investigators obtained and reviewed records from

      FRB for SUBJECT ACCOUNT 4 (as described above, Funds up to

      $200,004.75 in First Republic Bank account number

      80008938864).        This account was opened on or about

      September 16, 2020, in the name of AM & AM Financial

                                      34
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 35 of 37 Page ID #:36



      Services Inc., with DADYAN listed as the sole signer on the

      account.     From September 16, 2020 (account opening date)

      through December 31, 2020, $243,000 was deposited into the

      account, of which $200,004.75 were proceeds traced the wire

      fraud scheme described in this affidavit. These deposits

      included the following:

     Date of      Amount     Deposit        Amount        Fraudulent loan

     Deposit      of         from           traced to     traced to

                  Deposit                   loan fraud

                                            scheme

     9/17/20      $100,000   BOW Green      $85,000 1     Green Label

                             Label x0531

     10/19/20 $38,000        BOA ABC        $14,204.75    ABC Realty

                             x2061

     10/23/20 $105,000       SUBJECT        $100,800      Green Label

                             ACCOUNT 3                    Escrow

                                                          Six Star

                                                          Secure Line

                                                          Western Lending

     TOTAL =      $243,000                  $200,004.75

            46.    Disbursements during the same time-period totaled

      approximately $27,525.52, including $15,000 in fraudulent

      Green Label EIDL loan proceeds transferred to SUBJECT

      ACCOUNT 3.       As of December 31, 2020, SUBJECT ACCOUNT 4 had

      a balance of approximately $215,474.48.


      1 $100,000 deposit then $15,000 transferred to SUBJECT
 ACOUNT 3

                                       35
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 36 of 37 Page ID #:37



            47.   Law enforcement interviewed FRB personnel and

      learned that DADYAN had provided cashier’s checks drawn on

      SUBJECT ACCOUNT 4 to her criminal defense attorney Fred

      Minassian (“Minassian”). Minassian attempted to deposit the

      cashier’s checks into a trust account at WFB, but the

      checks were returned as unfunded due to SUBJECT ACCOUNT 4

      having been frozen by FRB. This indicates that DADYAN is

      attempting to use fraudulently-obtained PPP and EIDL

      proceeds to pay for criminal defense fees, which is not a

      permissible use of PPP and EIDL funds under the programs

      and is itself fraudulent.

                               V. CONCLUSION

            45.   The evidence set out in this affidavit

      demonstrates that there is probable cause to believe that

      during the time period May 2020 through August 2020,

      fraudulent loan applications were submitted to financial

      institutions and the SBA, in the names of U.S. Medical

      Supply, Green Label, Escrow Doc, Six Star, ABC Realty,
      Secureline Realty and Western Lending, in an attempt to

      obtain funds authorized by the CARES Act.          Based on the

      fraudulent loan applications submitted, these entities

      received proceeds of PPP and EIDL loans which were either

      directly or indirectly transferred to SUBJECT ACCOUNTS.

            46.   Based on the foregoing, there is probable cause

      to believe that SUBJECT FUNDS constitute or were derived

      from proceeds traceable to one or more violations of 18

      U.S.C. § 1343 (Wire Fraud) and 18 U.S.C. § 1344 (Bank


                                     36
Case 2:21-mj-00568-DUTY Document 1-1 Filed 02/02/21 Page 37 of 37 Page ID #:38



      Fraud), and are therefore subject to seizure pursuant to 18

      U.S.C. § 981(b), and forfeiture to the United States

      pursuant to 18 U.S.C. § 981(a)(1)(C) and 984.          In addition,

      there is probable cause to believe that the SUBJECT FUNDS

      are subject to seizure and forfeiture to the United States

      pursuant to 18 U.S.C. § 982(a)(7) and 21 U.S.C. 853(f),

      because the funds would, in the event of conviction on the

      alleged underlying offenses, be subject to criminal

      forfeiture, and an order under section 21 U.S.C. § 853(e)

      would not be sufficient to assure the availability of the

      property for forfeiture.




                                          JUSTIN PALMERTON
                                          Special Agent
                                          FEDERAL BUREAU OF
                                          INVESTIGATION


 Attested to by the applicant in
 accordance with the requirements
 of Fed. R. Crim. P. 4.1 by
 telephone on this 2nd day of
 February 2021.



 HONORABLE ______________
 UNITED STATES MAGISTRATE JUDGE




                                     37
